— Appeal from an order of the Supreme Court, Steuben County (Peter C. Bradstreet, A.J.), entered June 3, 2009. The order, among other things, adjudged that all reasonable fees and disbursements incurred by guardian ad litem Audrey Patrone Peartree in an appeal of the court’s decision and order dated January 28, 2009 be paid for by the Estate of Angeline V. Sills.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Sills v Fleet Natl. Bank (81 AD3d 1422 [2011]). Present — Scudder, P.J., Fahey, Peradotto, Lindley and Martoche, JJ.